        Case: 3:20-cv-00601-jdp Document #: 47 Filed: 03/16/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHELLE R. GILBANK,

                              Plaintiff,
        v.
                                                                         ORDER
 MARSHFIELD POLICE DEPARTMENT,
 THERESA HEINZEN-JANZ, DEREK IVERSON,                                 20-cv-601-jdp
 MARY CHRISTENSEN, ANNE LACHAPELLE,
 MARY SOLHEIM, and DOES 1-10,

                              Defendants.


       Pro se plaintiff Michelle R. Gilbank contends that several government officials violated

her constitutional rights by removing her daughter from her custody for more than a year. Four

Wood County social workers (Teresa Heinzen-Janz, Mary Christensen, Anne La Chapelle, and

Mary Solheim) have filed a motion to compel discovery from Gilbank. Dkt. 43. On December

16, 2020, defendants served Gilbreath with discovery requests, including interrogatories,

requests for production of documents, and a form for release of transcripts from juvenile court

proceedings involving placement of Gilbank’s daughter. Gilbank has not responded to

defendants’ discovery requests. But in response to defendants’ motion, Gilbank states that she

intends to respond to defendants’ discovery requests, but that she needs more time to do so.

She states that she has been busy gathering evidence and managing her mental health. She also

states that some of the documents that defendants have requested are irrelevant or are

protected by confidentiality laws, but she does not challenge any specific discovery request.

       I will grant defendants’ motion and compel Gilbank to respond to the discovery

requests. Gilbank’s discovery responses are long overdue, and she has not provided sufficient

justification for the delay. As the party who initiated this lawsuit, Gilbank must find ways to
        Case: 3:20-cv-00601-jdp Document #: 47 Filed: 03/16/21 Page 2 of 2




comply with the discovery rules while managing her own investigation and her other

responsibilities. In light of Gilbank’s pro se status, I will give Gilbank an extension of three

additional weeks to respond in full to defendants’ discovery requests. If Gilbank objects to any

of defendants’ requests, she must contact defendants’ counsel about the request and explain

the basis of her objection. If Gilbank does not provide discovery responses to defendants by

the deadline set forth below, I will consider imposing sanctions on Gilbank. See Fed. R. Civ. P.

37(b)(2) (listing possible sanctions that court may impose on party that fails to comply with

discovery order).



                                           ORDER

       IT IS ORDERED that:

       1. The motion to compel filed by defendants Mary Christensen, Theresa Heinzen-
          Janz, Anne La Chapelle, and Mary Solheim, Dkt. 43, is GRANTED.

       2.    By April 5, 2021, plaintiff Michelle Gilbank must respond in full to the discovery
            requests that defendants sent to her on December 16, 2020.

       3. If plaintiff does not respond to defendants’ discovery requests by the deadline set
          forth below, the court will consider imposing sanctions on Gilbank.

       Entered March 16, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
